  Case 2:21-cv-00315-JRG Document 1-1 Filed 08/20/21 Page 1 of 1 PageID #: 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ENOVSYS LLC,
               Plaintiff,
vs.
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE                CIVIL ACTION NO.: 2:21-cv-315
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.


               Defendants.




                    [PROPOSED] ORDER GRANTING PLAINTIFF’S
                     MOTION FOR LEAVE TO FILE UNDER SEAL
        AND NOW, this _________ day of __________, 2021, upon consideration of

Plaintiff’s Motion to File Under Seal (“Motion”) and good cause appearing therefore, it is

hereby ORDERED that the Motion is GRANTED.

      IT IS SO ORDERED.
